
	
		I
		111th CONGRESS
		2d Session
		H. R. 6047
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To improve airport screening and
		  security.
	
	
		1.Short titleThis Act may be cited as the
			 Guaranteeing Airport Physical
			 Screening Standards Act.
		2.Secured areas of
			 airports
			(a)Implementation
			 of improved airport perimeter access securityNot later than 1
			 year after the date of the enactment of this Act, the Assistant Secretary of
			 Homeland Security (Transportation Security Administration) shall issue
			 regulations, directives, or other appropriate measures to implement the
			 requirements of section 44903(h)(4) of title 49, United States Code.
			(b)Airport security
			 plansThe Assistant Secretary shall set a schedule for requiring
			 airports to update their airport security plans to comply with the requirements
			 of section 44903(h)(4) not later than 3 years after the issuance of the
			 regulations, directives, or other measures required under subsection
			 (a).
			3.Hiring of
			 screeners
			(a)Number of
			 screenersNotwithstanding any other provision of law, the
			 Secretary of Homeland Security may hire the number of passenger and baggage
			 screeners that the Secretary determines necessary to ensure aviation
			 security.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
			
